Dissenting Opinion.
Bermudez, C. J.
The complaint is that the district judge reversed the judgment of the city court and rejected the plaintiffs’ demand; and that, in justification of his action, the judge ruled that as the city court had no jurisdiction, his own court sitting on appeal has none; and that if this ground is insufficient, then that the action was improperly brought by the trustees as beneficiaries and should have been instituted by the State herself.
To obtain relief the relators have prayed for a certiorari, that the validity of the proceedings below be ascertained, and for a mandamus to compel the district judge to determine the case in a different form or pass upon the merits.
I.
The judgment is irregular on its face. If it be true that the city court had no jurisdiction and that the suit was improperly brought by the trustees, the judgment ought not to have rejected the demand, for that is a judgment in favor of the defendant. It ought to have been one of dismissal only.
II.
It is clear that the city court had jurisdiction, for the claim was for a sum of money not exceeding one hundred dollars, which, if due, could not have been recovered by direct suit before any civil court, still less before a criminal court, which has no civil jurisdiction. If the city court had jurisdiction, the district court ought to have determined the case in a different form, or on the merits. Refusal to do so, however conscientiously announced, is a proper cause for a mandamus.
The judgment of the district court ought to be annulled and that court directed to rehear and to determine the cause in another form or on its merits.